DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 12, and 19 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 04/15/2021 has been considered by the examiner.

Specification Objections
The title of the invention is not fully descriptive.  A new title is required that includes the invention to which the claims are directed, specifically to ‘HEATING AND COOLING APPLIANCE INCLUDING AN ELECTRIC FIREPLACE DISPLAYING AN IMAGE IN HEATING MODE OR COOLING MODE.’

Drawings
The drawings are objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  At least some of the text in Figures 1-4, 6-9, 11, and 12 do not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 4, line 1, replace “comprising” with “further comprising:”.
Claim 7, line 3, replace “a cooling” with “the cooling”.
Claim 9, line 2, replace “an LED or LCD” with “a light emitting diode (LED) panel or a liquid crystal display (LCD)”.
Claim 9, line 4, replace “a heating mode or” with “the heating mode or when”.
Claim 9, line 7, replace “a cooling” with “the cooling”.
Claim 11, line 3, replace “a heating” with “the heating”.
Claim 11, line 5, replace “a cooling” with “the cooling”.
Claim 12, line 10, replace “it” with “the exterior temperature”.
Claim 15, line 3, replace “a heating” with “the heating”.
Claim 16, line 3, replace “a cooling” with “the cooling”.
Claim 17, line 3, replace “a cooling” with “the cooling”.
Claim 19, line 23, replace “a heating” with “the heating”.
Claim 19, line 27, replace “a cooling” with “the cooling”.
Claim 20, line 2, replace “an LED or LCD” with “a light emitting diode (LED) panel or a liquid crystal display (LCD)”.
Claim 20, line 4, insert “when” after “or”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (GB2493228A) (“Burns”).  
Regarding independent claim 1, Burns teaches:
A heating and cooling appliance comprising: Burns: Page 3, lines 7-11 (“A heat exchanger of the air conditioning unit may optionally be incorporated into a heating appliance or supplementary heating appliance such that the heat exchanger serves as an alternative or supplementary source of heat for the heating appliance. Additionally or alternatively, the heat exchanger of the air conditioning unit may serve as an alternative source of cool air for the heating appliance, enabling the heating appliance to operate in a heating mode or a cooling mode.”)
a vapor-compression refrigeration device, Burns: Page 2, lines 11-14 (“In the context of the invention, an air conditioning unit can comprise any heat pump adapted for transferring heat from one location to another. In many cases, the air conditioning unit may be a conventional air-to-air, or air-source heat pump. However, a ground-source heat pump o may also be used in addition or alternatively.”) 
an electric fireplace having an electric heating element and a display panel, Burns: Abstract (“An electric fire and a climate control system 10 each comprise a housing 14, an element 50 located within the housing and means 44 for causing air from a room 12 in which the electric fire or the climate control system is located to enter the housing, come into contact with the element, and to be reintroduced into the room. For the electric fire, the element is a heating element which comprises a heat exchanger of a reverse cycle air conditioner. For the climate control system, the element comprises a heat exchanger of an air conditioning unit. Preferably, the electric fire or the climate control system further comprises a flame simulation screen 20. The electric fire or the climate control system may include a fireplace, where the fireplace comprises a fire surround 34 having an aperture 32 therein suitable for at least partially receiving an electric or gas fire, the surround having a space behind it for receiving at least a part 44, 50 of an air conditioning unit which delivers a flow of conditioned air into the room via the aperture, where the at least a part of an air conditioning unit is concealed from view by the surround.”) Burns: Page 6, lines 24-25 (“…a viewing window …”) Burns: Claim 20 (“An electric fire or climate control system as claimed in any preceding claim, further comprising a flame simulation means.”) [The electric fire reads on “an electric fireplace”.  The heating element of the electric fire reads on “an electric heating element”.  The flame simulation screen or viewing window of the electric fire reads on “a display panel”.]
a room temperature sensor, and Burns: Page 6, lines 8-11 (“…the climate control system preferably has a number of sensors and a controlled system built into it to enable that target temperature/humidity to be maintained within pre-set parameters.”) Burns: Page 8, lines 20-25 (“…a first temperature sensor 64 located within the inlet portion of the duct 46 for sensing the temperature of the air entering the duct 46, and a second temperature sensor 66 located on top of the housing 14 within the cavity space 40 for sensing the temperature of the air entering the duct 46 from the cavity space 40. The control panel 30 comprises a circuit that compares the target temperature set by the user with the air temperature in the room (using sensor 64)…”) [The first temperature sensor 64 reads on “a room temperature sensor”.]
a processor operatively connected to the vapor-compression refrigeration device, the electric heating element, and the room temperature sensor, the processor configured to: Burns: Abstract [As described above.] Burns: Page 8, lines 20-25 [As described above.] [The control system comprising the air conditioning unit and the element, which is the heating element, reads on “a processor operatively connected to the vapor-compression refrigeration device, the electric heating element”.  The control panel comprising a circuit that receives the air temperature from sensor 64 reads on “operatively connected to…the room temperature sensor”.]
(i) operate the vapor-compression refrigeration device in a cooling mode, Burns: Page 3, lines 9-11 (“Additionally or alternatively, the heat exchanger of the air conditioning unit may serve as an alternative source of cool air for the heating appliance, enabling the heating appliance to operate in a heating mode or a cooling mode.”) Burns: Page 4, lines 6-11 (“In addition, it will be appreciated that an air conditioning unit can be operated in two modes, namely a "forward cycle" mode in which it produces cold air at its output heat exchanger, or a "reverse cycle" mode in which produces warm air at its output heat exchanger. Preferably, therefore, the climate control system of the invention is incorporated into a combined forward/reverse cycle air conditioning unit such that it can be used as a heater (e.g. in cold months) or as a cooler (e.g. in warmer months).”) [The air conditioner producing cold air or as a cooler reads on “the vapor-compression refrigeration device in a cooling mode”.]
(ii) operate the vapor-compression refrigeration device in a heating mode, or Burns: Page 4, lines 6-11 [As described above.] Burns: Page 10, lines 5-10 (“A supplementary, flame-effect, electric fire 122 is located within the aperture 114 of the fire surround 116 to provide a pleasing visual appearance and also to provide a supplementary/alternative source of heat for the room 102.”) [The air conditioner producing warm air or source of heat reads on “the vapor-compression refrigeration device in a heating mode”.]
(iii) operate the electric heating element in response to a signal received from the room temperature sensor, Burns: Abstract [As described above.] Burns: Page 6, lines 8-11 [As described above.] Burns: Page 8, line 23, to Page 9, line 2 (“The control panel 30 comprises a circuit that compares the target temperature set by the user with the air temperature in the room (using sensor 64) and with the air temperature within the wall cavity space 40 (using sensor 66) and decides whether the flap valve 54 should beset to draw air 68 in from the room 12 or to draw air 70 in from the cavity space 40 ...”) Burns: Page 9, lines 7-12 (“In a "heating" mode, the fan 44 causes the air 68 to be drawn into the duct 46 through the inlet grille 26 or through the auxiliary inlet port 52, through the heat exchanger 50 and out 76 into the room 12 via an outlet portion 78 of the duct 46... The direction of the air flow within the duct 46 will depend on the temperature of the air within the room 12 and the wall cavity 40 relative to the "target" temperature set by the user.”) [Based on the temperature of the air within the room, operating in the heating mode through the heating element reads on “operate the electric heating element in response to a signal received from the room temperature sensor”.]
wherein the processor is further configured to cause an image to be displayed on a display panel of the electric fireplace when either the vapor-compression refrigeration device or the electric heating element is operated. Burns: Abstract [As described above.] Burns: Page 6, lines 23-25 (“In Figure 1, a climate control system 10 according to the invention is provided for heating a room 12 and comprises a main housing 14 having a decorative fascia 16. Fascia 16 comprises a viewing window 18 through which a flame simulation screen 20 can be seen.”) Burns: Page 9, line 13 (“The flame simulation screen 20 is configured to give the visual effect of a real fire…”) [When heating a room, the climate control system using a heating element of an air conditioner and comprising the viewing window to give the visual effect of real fire reads on “cause an image to be displayed on a display panel when either the vapor-compression refrigeration device or the electric heating element is operated”.
Regarding claim 2, this claim incorporates the rejection to claim 1.  Burns further teaches:
The heating and cooling appliance as claimed in claim 1 wherein the vapor-compression refrigeration device comprises a heat pump unit. Burns: Page 2, lines 11-14 [As described in claim 1.]
Regarding claim 3, this claim incorporates the rejection to claim 1.  Burns further teaches:
The heating and cooling appliance as claimed in claim 1 wherein the vapor-compression refrigeration device comprises an air conditioner. Burns: Page 2, lines 6-9 (“…the fireplace comprising a fire surround having an aperture therein suitable for at least partially receiving an electric or gas fire and providing a space behind the surround for receiving an air conditioning unit the air conditioning unit being adapted to deliver a flow of conditioned air into the room via the aperture…”)
Regarding claim 5, this claim incorporates the rejection to claim 1.  Burns further teaches:
The heating and cooling appliance as claimed in claim 1 wherein the display panel is positioned adjacent to a front viewing panel of the appliance. Burns: Page 6, lines 23-25 (“In Figure 1, a climate control system 10 according to the invention is provided for heating a room 12 and comprises a main housing 14 having a decorative fascia 16. Fascia 16 comprises a viewing window 18 through which a flame simulation screen 20 can be seen.”) [The decorative fascia reads on “a front viewing panel” and the viewing window reads on “the display panel”.]
Regarding claim 6, this claim incorporates the rejection to claim 5.  Burns further teaches:
The heating and cooling appliance as claimed in claim 5 wherein 
the processor is configured to cause the image of a burning fire to be displayed on the display panel when the vapor-compression refrigeration device is in the heating mode or when the electric heating element is activated. Burns: Page 3, lines 22-25 (“…a heating element located within the housing and means for causing air from a room in which the fire is located to enter the housing, come into contact with the heating element, and to be reintroduced into the room, wherein the heating element comprises a heat exchanger of a reverse cycle air conditioner.”) Burns: Page 9, lines 7-14 (“In a "heating" mode, the fan 44 causes the air 68 to be drawn into the duct 46 through the inlet grille 26 or through the auxiliary inlet port 52, through the heat exchanger 50 and out 76 into the room 12 via an outlet portion 78 of the duct 46. Conversely) in a "cooling" mode, air can optionally be drawn in through grille 28, through the heat exchanger 50 and out through the upper grille 26. The direction of the air flow within the duct 46 will depend on the temperature of the air within the room 12 and the wall cavity 40 relative to the "target" temperature set by the user. The flame simulation screen 20 is configured to give the visual effect of a real fire…”)
Regarding claim 11, this claim incorporates the rejection to claim 2.  Burns further teaches:
The heating and cooling appliance as claimed in claim 2 including 
a blower, Burns: Page 5, lines 5-7 (“A fan is preferably provided for blowing ambient air over the heat exchanger and out through an outlet aperture of the housing such that warm/cool air is blown into the room.”)
wherein the processor is configured to operate the blower to deliver warm air into a room within which the appliance is positioned when the heat pump unit is in a heating mode or when the electric element is activated, and Burns: Page 2, lines 11-14 [As described in claim 1 which describes the heat pump for transferring heat.] Burns: Page 9, lines 7-11 (“In a "heating" mode, the fan 44 causes the air 68 to be drawn into the duct 46 through the inlet grille 26 or through the auxiliary inlet port 52, through the heat exchanger 50 and out 76 into the room 12 via an outlet portion 78 of the duct 46. Conversely) in a "cooling" mode, air can optionally be drawn in through grille 28, through the heat exchanger 50 and out through the upper grille 26.”)
the processor is configured to cause the blower to deliver cool air to the room when the heat pump unit is in a cooling mode. Burns: Page 2, lines 6-14 (“…the fireplace comprising a fire surround having an aperture therein suitable for at least partially receiving an electric or gas fire and providing a space behind the surround for receiving an air conditioning unit the air conditioning unit being adapted to deliver a flow of conditioned air into the room via the aperture, wherein the air conditioning unit is concealed from view by the surround. In the context of the invention, an air conditioning unit can comprise any heat pump adapted for transferring heat from one location to another. In many cases, the air conditioning unit may be a conventional air-to-air, or air-source heat pump. However, a ground-source heat pump may also be used in addition or alternatively.”)
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Lee (US Patent No. 4,055,297 A) (“Lee”).
Referring to claim 4, this claim incorporates the rejection to claim 2.  Burns does not expressly teach the features of claim 4.  However, Lee describes a forced air heating system utilizing a fireplace as a primary heat source. Lee teaches:
The heating and cooling appliance as claimed in claim 2 comprising 
an exterior temperature sensor operatively connected to the processor, Lee: Column 4, lines 39-40 (“With reference to FIG. 4, as well as the other figures, the exemplary temperature sensitive control circuit of the system comprises a conventional room thermostat TR positioned in the normal room location for sensing heating demand…”)
the processor being configured to prevent operation of the heat pump unit and to permit operation of the electric heating element when a sensed exterior temperature is below a predetermined value. Lee: Abstract (“The system has a control circuit sensitive to room temperature, fireplace heating chamber temperature, and other duct temperatures for automatically operating the system either in a primary mode wherein the fireplace is the primary forced air heating source, or in a secondary mode where the furnace heating elements are the primary heat source. Automatically controlled dampers determine through which of the two parallel ducts the forced air from the furnace fan will travel to the outlet registers, dependent on the mode of operation. In the primary mode, the circuit automatically permits the furnace heating elements to act as a superheater for the heating air under conditions of low fireplace heat output,…”) Lee: Column 4, lines 55-60 (“The operation of the system in the primary mode wherein the fireplace is generating a sufficient level of heat energy to serve as the primary heating source will be described first. A fire is started in the fireplace 22 and the air within the air heating chamber 24 and duct 34 thus begins to increase in temperature.”) Lee: Column 5, lines 12-28 (“Thus the furnace fan 12 will continue to be operated in its normal manner, i.e. being activated when the room temperature falls below the thermostat setting and being deactivated when the room thermostat senses no demand for heat, thereby interrupting all air circulation both through the furnace and through the fireplace heating chamber 24. Accordingly the system, operating in the primary mode utilizing the fireplace 22 as the primary heat source, supplies heat to the air outlet registers 36 in response to demand as sensed by the room thermostat TR pursuant to the thermostat's control of the fan 12, which in turn regulates air circulation. This maintains the room temperature at a comfortable level during periods of high fireplace heat output.”) [The control circuit reads on “the processor”.  When operating in the primary mode, the furnace heating element is not activated but the fireplace generates the sufficient level of heat energy reads on “the processor being configured to prevent operation of the heat pump unit and to permit operation of the electric heating element”. The thermostat setting reads on “a predetermined value”.  The fireplace maintaining the room temperature at the comfortable level in response to the demand sensed by the room thermostat TR reads on “a sensed exterior temperature is below a predetermined value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns and Lee before them, to include an exterior temperature sensor operatively connected to the processor, the processor being configured to prevent operation of the heat pump unit and to permit operation of the electric heating element when a sensed exterior temperature is below a predetermined value because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature using a fireplace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would utilize the fireplace as the primary heat source when operative and thereby require less utilization of the conventional heating elements than has previously been the case, and which does not require passage of the circulating heating air medium from the furnace through the fireplace heating chamber when the fireplace is inoperative, nor from the fireplace heating chamber through the furnace when the fireplace is operative. Lee Column 1, lines 50-60.
Regarding independent claim 12, Burn teaches:
A method for heating or cooling a room using an appliance that comprises a vapor-compression refrigeration device and an electric fireplace, the electric fireplace having a display panel, the method comprising: Burns: Abstract (“An electric fire and a climate control system 10 each comprise a housing 14, an element 50 located within the housing and means 44 for causing air from a room 12 in which the electric fire or the climate control system is located to enter the housing, come into contact with the element, and to be reintroduced into the room. For the electric fire, the element is a heating element which comprises a heat exchanger of a reverse cycle air conditioner. For the climate control system, the element comprises a heat exchanger of an air conditioning unit. Preferably, the electric fire or the climate control system further comprises a flame simulation screen 20.”) 
sensing a room temperature using a room temperature sensor or thermostat, with a central processor, Burns: Abstract (“An electric fire and a climate control system 10 each comprise a housing 14, an element 50 located within the housing and means 44 for causing air from a room 12 in which the electric fire or the climate control system is located to enter the housing, come into contact with the element, and to be reintroduced into the room.”) Burns: Page 6, lines 8-11 (“…the climate control system preferably has a number of sensors and a controlled system built into it to enable that target temperature/humidity to be maintained within pre-set parameters.”) Burns: Page 8, lines 20-25 (“…a first temperature sensor 64 located within the inlet portion of the duct 46 for sensing the temperature of the air entering the duct 46, and a second temperature sensor 66 located on top of the housing 14 within the cavity space 40 for sensing the temperature of the air entering the duct 46 from the cavity space 40. The control panel 30 comprises a circuit that compares the target temperature set by the user with the air temperature in the room (using sensor 64)…”) [The first temperature sensor 64 reads on “a room temperature sensor” and the control system reads on “a central processor”.]
comparing the sensed temperature with a desired temperature, Burns: Page 8, lines 20-25 [As described above.] [The circuit comparing the air temperature in the room with the target temperature reads on “comparing”.]
if the sensed temperature exceeds the desired temperature, causing the processor to operate the vapor-compression refrigeration device in a cooling mode, and… Burns: Page 8, line 25, to Page 9, line 12 (“The control panel 30 comprises a circuit that compares the target temperature set by the user with the air temperature in the room (using sensor 64) and with the air temperature within the wall cavity space 40 (using sensor 66) and decides whether the flap valve 54 should be set to draw air 68 in from the room 12 or to draw air 70 in from the cavity space … in a "cooling" mode, air can optionally be drawn in through grille 28, through the heat exchanger 50 and out through the upper grille 26. The direction of the air flow within the duct 46 will depend on the temperature of the air within the room 12 and the wall cavity 40 relative to the "target" temperature set by the user.”) [Based on the comparing, deciding on the cooling mode based on the temperature of the air within the room 12 and the wall cavity 40 relative to the "target" temperature set by the user reads on “operate the vapor-compression refrigeration device in a cooling mode”.] 
Burns does not expressly teach “if the sensed temperature is below the desired temperature, sensing an exterior temperature and comparing it to a predetermined temperature, and further performing the steps of:… if the exterior temperature is below the predetermined temperature, deactivating the vapor-compression refrigeration device and operating an electric heating element of the electric fireplace.” However, Lee describes a forced air heating system utilizing a fireplace as a primary heat source. Lee teaches:
…if the sensed temperature is below the desired temperature, sensing an exterior temperature and comparing it to a predetermined temperature, and further performing the steps of: Lee: Abstract (“The system has a control circuit sensitive to room temperature, fireplace heating chamber temperature, and other duct temperatures for automatically operating the system either in a primary mode wherein the fireplace is the primary forced air heating source, or in a secondary mode where the furnace heating elements are the primary heat source.”) Lee: Column 5, lines 7-14 (“The switch 48 does, however, continue the control of the activation or deactivation of the fan 12 through line 52 by the room thermostat TR. Thus the furnace fan 12 will continue to be operated in its normal manner, i.e. being activated when the room temperature falls below the thermostat setting…”) Lee: Column 2, lines 5-15 (“Functionally, the fireplace and the separate furnace heating elements are interconnected by a temperature responsive control circuit which permits the standard room thermostat to … prevents the activation of the furnace heating elements by the room thermostat, independently of the room temperature, when the fireplace heat output exceeds the predetermined minimum level.”) [The room temperature falling below the thermostat setting reads on “if the sensed temperature is below the desired temperature”.  When the fireplace heat output exceeds the predetermined minimum level reads on “sensing an exterior temperature and comparing it to a predetermined temperature”.]
if the exterior temperature is above the predetermined temperature, operating the vapor-compression refrigeration device in a heating mode, if the exterior temperature is below the predetermined temperature, deactivating the vapor-compression refrigeration device and operating an electric heating element of the electric fireplace. Lee: Abstract (“The system has a control circuit sensitive to room temperature, fireplace heating chamber temperature, and other duct temperatures for automatically operating the system either in a primary mode wherein the fireplace is the primary forced air heating source, or in a secondary mode where the furnace heating elements are the primary heat source. Automatically controlled dampers determine through which of the two parallel ducts the forced air from the furnace fan will travel to the outlet registers, dependent on the mode of operation. In the primary mode, the circuit automatically permits the furnace heating elements to act as a superheater for the heating air under conditions of low fireplace heat output,…”) Lee: Column 4, lines 55-60 (“The operation of the system in the primary mode wherein the fireplace is generating a sufficient level of heat energy to serve as the primary heating source will be described first. A fire is started in the fireplace 22 and the air within the air heating chamber 24 and duct 34 thus begins to increase in temperature.”) Lee: Column 5, lines 12-28 (“Thus the furnace fan 12 will continue to be operated in its normal manner, i.e. being activated when the room temperature falls below the thermostat setting and being deactivated when the room thermostat senses no demand for heat, thereby interrupting all air circulation both through the furnace and through the fireplace heating chamber 24. Accordingly the system, operating in the primary mode utilizing the fireplace 22 as the primary heat source, supplies heat to the air outlet registers 36 in response to demand as sensed by the room thermostat TR pursuant to the thermostat's control of the fan 12, which in turn regulates air circulation. This maintains the room temperature at a comfortable level during periods of high fireplace heat output.”) [When operating in the primary mode and the room temperature falls below the thermostat setting reads on “if the exterior temperature is below the predetermined temperature”, and the furnace heating element not being activated but the fireplace generating the sufficient level of heat energy reads on “the processor being configured to prevent operation of the heat pump unit and to permit operation of the electric heating element”. The thermostat setting reads on “a predetermined temperature”.  The fireplace maintaining the room temperature at the comfortable level in response to the demand sensed by the room thermostat TR reads on “a sensed exterior temperature is below a predetermined value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns and Lee before them, to include if the sensed temperature is below the desired temperature, sensing an exterior temperature and comparing it to a predetermined temperature, and further performing the steps of: if the exterior temperature is below the predetermined temperature, deactivating the vapor-compression refrigeration device and operating an electric heating element of the electric fireplace because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature using a fireplace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would utilize the fireplace as the primary heat source when operative and thereby require less utilization of the conventional heating elements than has previously been the case, and which does not require passage of the circulating heating air medium from the furnace through the fireplace heating chamber when the fireplace is inoperative, nor from the fireplace heating chamber through the furnace when the fireplace is operative. Lee Column 1, lines 50-60.
Regarding claim 13, this claim incorporates the rejection to claim 12.  Burns further teaches:
The method as claimed in claim 12 wherein the vapor-compression refrigeration device is a heat pump unit. Burns: Page 2, lines 11-14 (“In the context of the invention, an air conditioning unit can comprise any heat pump adapted for transferring heat from one location to another. In many cases, the air conditioning unit may be a conventional air-to-air, or air-source heat pump. However, a ground-source heat pump o may also be used in addition or alternatively.”) 
Regarding claim 14, this claim incorporates the rejection to claim 12.  Burns further teaches:
The method as claimed in claim 12 wherein the vapor-compression refrigeration device is an air conditioner. Burns: Page 2, lines 6-9 (“…the fireplace comprising a fire surround having an aperture therein suitable for at least partially receiving an electric or gas fire and providing a space behind the surround for receiving an air conditioning unit the air conditioning unit being adapted to deliver a flow of conditioned air into the room via the aperture…”)
Regarding claim 15, this claim incorporates the rejection to claim 13.  Burns further teaches:
The method as claimed in claim 13 comprising using the processor to cause an image of a burning fire to be displayed on the display panel of the electric fireplace when the heat pump unit is in a heating mode or when the electric heating element is activated. Burns: Page 3, lines 22-25 (“…a heating element located within the housing and means for causing air from a room in which the fire is located to enter the housing, come into contact with the heating element, and to be reintroduced into the room, wherein the heating element comprises a heat exchanger of a reverse cycle air conditioner.”) Burns: Page 9, lines 7-14 (“In a "heating" mode, the fan 44 causes the air 68 to be drawn into the duct 46 through the inlet grille 26 or through the auxiliary inlet port 52, through the heat exchanger 50 and out 76 into the room 12 via an outlet portion 78 of the duct 46. Conversely) in a "cooling" mode, air can optionally be drawn in through grille 28, through the heat exchanger 50 and out through the upper grille 26. The direction of the air flow within the duct 46 will depend on the temperature of the air within the room 12 and the wall cavity 40 relative to the "target" temperature set by the user. The flame simulation screen 20 is configured to give the visual effect of a real fire…”)

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Lyu (CN 104848336A) (“Lyu”).
Regarding claim 7, this claim incorporates the rejection to claim 6.  Burns does not expressly teach that the control system is configured to “cause a cooling image to be displayed on the display panel when the vapor-compression refrigeration device is in a cooling mode”.  However, Lyu describes an electric fireplace with refrigerating and heating functions. Lyu teaches:
The heating and cooling appliance as claimed in claim 6 wherein the processor is configured to cause a cooling image to be displayed on the display panel when the vapor-compression refrigeration device is in a cooling mode. Lyu: Abstract (“The invention discloses an electric fireplace with refrigerating and heating functions, comprising a main housing, an imaging screen, simulation charcoal, a charcoal light source, a reflection processor, an imaging light source, a refrigerating mechanism, a hot air mechanism and a control panel. The imaging screen, simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism, the hot air mechanism and the control panel are disposed within the main housing. The refrigerating mechanism comprises a refrigerating box, first radiating fins, a cooler, second radiating fins, a cooling fan, and a water duct; the simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism and the hot air mechanism are all electrically connected with the control panel.”) Lyu: Page 2, Summary of the Invention, sixth paragraph (“…a kind of electric fireplace with refrigeration and heat-production functions, and it effectively can solve the problem that existing electric fireplace only has decoration and heating function.”) Lyu: Page 5, third full paragraph and FIG. 1 (“The present invention both can be freezed, and can heat again. While refrigeration, automatically can close hot body 80, corresponding blue lamp photopolymerization initiation, there is the simulation of natural scenic places of snowing in imaging screen 20, and refrigeration mechanism 70 produces cold wind, and cold wind exports from air outlet 11; While heating, automatically can close refrigeration mechanism 70, corresponding ruddiness flame starts, and the hot blast that hot body 80 produces exports from air outlet 11.”) [The reflection processor reads on “the processor”.  The snowing image in the imaging screen of the fireplace when in the freezed reads on “cause a cooling image to be displayed on the display panel”. The electric fireplace with the refrigerating mechanism for a refrigerating function reads on “when the vapor-compression refrigeration device is in a cooling mode”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns and Lyu before them, for the processor of Burns to be configured to cause a cooling image to be displayed on the display panel when the vapor-compression refrigeration device is in a cooling mode because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature using a fireplace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be possible to provide a refrigeration mechanism and hot body simultaneously, refrigeration mechanism is utilized to produce cold wind, can open separately in summer, and utilize hot body can produce hot blast, can open separately in the winter time, thus make the present invention possess refrigeration and heat-production functions, can use throughout the year, for user provides more convenience, also enhance the landscaping effect of product to household simultaneously. Lyu Page 3, tenth paragraph.
Regarding claim 8, this claim incorporates the rejection to claim 7.  Burns does not expressly teach the claimed features of claim 8.  However, Lyu teaches:
The heating and cooling appliance as claimed in claim 7 wherein the cooling image is an image of falling snow. Lyu: Abstract, Page 2, Summary of the Invention, sixth paragraph, and Page 5, third full paragraph and FIG. 1 [As described in claim 7.] [The snowing in imaging screen 20 reads on “an image of falling snow”.]
Regarding claim 9, this claim incorporates the rejection to claim 2.  Burns further teaches:
The heating and cooling appliance as claimed in claim 2 wherein 
the display panel is a projection panel, the appliance further comprises a flicker element and an LED or LCD panel, Burns: Page 4, line 18, to Page 5, line 5 (“Alternatively, the housing of the invention may resemble a furniture items such as a cabinet, chair etc. having a heater integrated into it. where the housing of the invention is adapted to resemble a conventional heater, it may additionally comprise a flame simulation means… The flame simulation means may additionally comprise one or more lights which could be configured to illuminate intermittently, to fade in/out and/or to change colour to simulate the flickering light of a real flame. Additionally or alternatively) the flame simulation means may comprise a visual display units, such as LCD screen, for displaying a moving picture/video of a real fire. The climate control system of the invention comprises a heat exchanger of an air conditioning unit located within the housing.”) [The flame simulation means simulating the flickering light to a real flame reads on “a flicker element”.]
the processor is configured to cause the flicker element to project an image of a burning fire on a first portion of the projection panel when the heat pump unit is in a heating mode or when the electric heating element is activated, and the processor configured to cause the LED or LCD panel to project an image … Burns: Abstract [As described in claim 1.] Burns: Page 4, line 18, to Page 5, line 5 [As described above.] Burns: Page 9, lines 7-15 (“In a "heating" mode, the fan 44 causes the air 68 to be drawn into the duct 46 through the inlet grille 26 or through the auxiliary inlet port 52, through the heat exchanger 50 and out 76 into the room 12 via an outlet portion 78 of the duct 46. Conversely) in a "cooling" mode, air can optionally be drawn in through grille 28, through the heat exchanger 50 and out through the upper grille 26. The direction of the air flow within the duct 46 will depend on the temperature of the air within the room 12 and the wall cavity 40 relative to the "target" temperature set by the user. V" The flame simulation screen 20 is configured to give the visual effect of a real fire and o preferably comprises a flat screen display, such as an LCD/LED display connected to a video driver 78 (,Q15 containing a looped video of a real fire that can be displayed continuously upon the screen 20.”) [The control system controlling the elements in the housing including the flame simulation means simulating the flickering of the real flame displayed on the visual display units reads on “cause the flicker element to project an image of a burning fire on a first portion of the projection panel” when in the heating mode reads on “in a heating mode”. The visual effect of the flames on the LCD/LED display reads on “cause the LED or LCD panel to project an image”.]
Burns does not expressly teach that the LCD/LED panel thereof projects “an image of snow or ice on a second portion of the projection panel when the heat pump unit is in a cooling mode”.  However, Lyu describes an electric fireplace with refrigerating and heating functions. Lyu teaches:
the processor configured to cause the … panel to project an image of snow or ice on a second portion of the projection panel when the heat pump unit is in a cooling mode. Lyu: Abstract (“The invention discloses an electric fireplace with refrigerating and heating functions, comprising a main housing, an imaging screen, simulation charcoal, a charcoal light source, a reflection processor, an imaging light source, a refrigerating mechanism, a hot air mechanism and a control panel. The imaging screen, simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism, the hot air mechanism and the control panel are disposed within the main housing. The refrigerating mechanism comprises a refrigerating box, first radiating fins, a cooler, second radiating fins, a cooling fan, and a water duct; the simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism and the hot air mechanism are all electrically connected with the control panel.”) Lyu: Page 2, Summary of the Invention, sixth paragraph (“…a kind of electric fireplace with refrigeration and heat-production functions, and it effectively can solve the problem that existing electric fireplace only has decoration and heating function.”) Lyu: Page 5, third full paragraph and FIG. 1 (“The present invention both can be freezed, and can heat again. While refrigeration, automatically can close hot body 80, corresponding blue lamp photopolymerization initiation, there is the simulation of natural scenic places of snowing in imaging screen 20, and refrigeration mechanism 70 produces cold wind, and cold wind exports from air outlet 11; While heating, automatically can close refrigeration mechanism 70, corresponding ruddiness flame starts, and the hot blast that hot body 80 produces exports from air outlet 11.”) [The snowing image in the imaging screen of the fireplace when in the freezed reads on “project an image of snow or ice on a second portion of the projection panel”. The electric fireplace with the refrigerating mechanism for a refrigerating function reads on “when the heat pump unit is in a cooling mode”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns and Lyu before them, to include for the LCD/LED display of Burns to project an image of snow or ice on a second portion of the projection panel when the heat pump unit is in a cooling mode because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature using a fireplace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be possible to provide a refrigeration mechanism and hot body simultaneously, refrigeration mechanism is utilized to produce cold wind, can open separately in summer, and utilize hot body can produce hot blast, can open separately in the winter time, thus make the present invention possess refrigeration and heat-production functions, can use throughout the year, for user provides more convenience, also enhance the landscaping effect of product to household simultaneously. Lyu Page 3, tenth paragraph.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Lyu and further in view of Mohebbi (US Patent Publication No. 2010/0039251 A1) (“Mohebbi”).
Regarding claim 10, this claim incorporates the rejection to claim 9.  Burns further teaches:
The heating and cooling appliance as claimed in claim 9 wherein the first portion of the projection panel is a lower portion … Burns: FIG. 1 [As shown in FIG. 1, the flames displayed are on a lower portion of the flame simulation means, which reads on “the first portion of the projection panel is a lower portion”.]
Burns and Lyu do not expressly teach that “the second portion of the projection panel is an upper portion”.  However, Mohebbi describes a visual display system. Mohebbi teaches:
…and wherein the second portion of the projection panel is an upper portion. Mohebbi: Paragraph [0015] (“… the full color LEDs may be controlled by the processor to show individual white colored snow flakes moving from the top of the display 118 to the bottom of the display 118 as if snow were falling.”) [The snow flakes moving from the top of the display reads on “the second portion of the projection panel is an upper portion”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns, Lyu, and Mohebbi before them, to include for the displays of Burns and Lyu for the display of snow to move from the top portion of the display or for the second portion of the projection panel to be an upper portion because the references are in the same field of endeavor as the claimed invention and they are focused on using displays to digitally produce a representation of either flames or snow.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be possible to provide an improved capability for communicating or displaying information to the user and with improved aesthetics. Mohebbi paragraph [0007].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Lee and further in view of Lyu.
Regarding claim 16, this claim incorporates the rejection to claim 15.  Burns and Lee do not expressly teach that the control system is configured to “cause a cooling image to be displayed on the display panel when the vapor-compression refrigeration device is in a cooling mode”.  However, Lyu describes an electric fireplace with refrigerating and heating functions. Lyu teaches:
The method as claimed in claim 15 comprising using the processor to cause a cooling image to be displayed on the display panel of the electric fireplace when the heat pump unit is in a cooling mode. Lyu: Abstract (“The invention discloses an electric fireplace with refrigerating and heating functions, comprising a main housing, an imaging screen, simulation charcoal, a charcoal light source, a reflection processor, an imaging light source, a refrigerating mechanism, a hot air mechanism and a control panel. The imaging screen, simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism, the hot air mechanism and the control panel are disposed within the main housing. The refrigerating mechanism comprises a refrigerating box, first radiating fins, a cooler, second radiating fins, a cooling fan, and a water duct; the simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism and the hot air mechanism are all electrically connected with the control panel.”) Lyu: Page 2, Summary of the Invention, sixth paragraph (“…a kind of electric fireplace with refrigeration and heat-production functions, and it effectively can solve the problem that existing electric fireplace only has decoration and heating function.”) Lyu: Page 5, third full paragraph and FIG. 1 (“The present invention both can be freezed, and can heat again. While refrigeration, automatically can close hot body 80, corresponding blue lamp photopolymerization initiation, there is the simulation of natural scenic places of snowing in imaging screen 20, and refrigeration mechanism 70 produces cold wind, and cold wind exports from air outlet 11; While heating, automatically can close refrigeration mechanism 70, corresponding ruddiness flame starts, and the hot blast that hot body 80 produces exports from air outlet 11.”) [The reflection processor reads on “the processor”.  The snowing image in the imaging screen of the fireplace when in the freezed reads on “cause a cooling image to be displayed on the display panel”. The electric fireplace with the refrigerating mechanism for a refrigerating function reads on “when the vapor-compression refrigeration device is in a cooling mode”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns, Lee, and Lyu before them, for the processor of Burns to be configured to cause a cooling image to be displayed on the display panel of the electric fireplace when the heat pump unit is in a cooling mode because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature using a fireplace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be possible to provide a refrigeration mechanism and hot body simultaneously, refrigeration mechanism is utilized to produce cold wind, can open separately in summer, and utilize hot body can produce hot blast, can open separately in the winter time, thus make the present invention possess refrigeration and heat-production functions, can use throughout the year, for user provides more convenience, also enhance the landscaping effect of product to household simultaneously. Lyu Page 3, tenth paragraph.
Regarding claim 17, this claim incorporates the rejection to claim 15.  Burns and Lee do not expressly teach that the control system is configured to “cause an image of falling snow to be displayed on the display panel of the electric fireplace when the vapor-compression refrigeration device is in a cooling mode”.  However, Lyu describes an electric fireplace with refrigerating and heating functions. Lyu teaches:
The method as claimed in claim 15 comprising using the processor to cause an image of falling snow to be displayed on the display panel of the electric fireplace when the heat pump unit is in a cooling mode. Lyu: Abstract (“The invention discloses an electric fireplace with refrigerating and heating functions, comprising a main housing, an imaging screen, simulation charcoal, a charcoal light source, a reflection processor, an imaging light source, a refrigerating mechanism, a hot air mechanism and a control panel. The imaging screen, simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism, the hot air mechanism and the control panel are disposed within the main housing. The refrigerating mechanism comprises a refrigerating box, first radiating fins, a cooler, second radiating fins, a cooling fan, and a water duct; the simulation charcoal, the charcoal light source, the reflection processor, the imaging light source, the refrigerating mechanism and the hot air mechanism are all electrically connected with the control panel.”) Lyu: Page 2, Summary of the Invention, sixth paragraph (“…a kind of electric fireplace with refrigeration and heat-production functions, and it effectively can solve the problem that existing electric fireplace only has decoration and heating function.”) Lyu: Page 5, third full paragraph and FIG. 1 (“The present invention both can be freezed, and can heat again. While refrigeration, automatically can close hot body 80, corresponding blue lamp photopolymerization initiation, there is the simulation of natural scenic places of snowing in imaging screen 20, and refrigeration mechanism 70 produces cold wind, and cold wind exports from air outlet 11; While heating, automatically can close refrigeration mechanism 70, corresponding ruddiness flame starts, and the hot blast that hot body 80 produces exports from air outlet 11.”) [The reflection processor reads on “the processor”.  The snowing image in the imaging screen of the fireplace when in the freezed reads on “cause an image of falling snow to be displayed on the display panel of the electric fireplace”. The electric fireplace with the refrigerating mechanism for a refrigerating function reads on “when the vapor-compression refrigeration device is in a cooling mode”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns, Lee, and Lyu before them, for the processor of Burns to be configured to cause an image of falling snow to be displayed on the display panel of the electric fireplace when the heat pump unit is in a cooling mode because the references are in the same field of endeavor as the claimed invention and they are focused on regulating temperature using a fireplace.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be possible to provide a refrigeration mechanism and hot body simultaneously, refrigeration mechanism is utilized to produce cold wind, can open separately in summer, and utilize hot body can produce hot blast, can open separately in the winter time, thus make the present invention possess refrigeration and heat-production functions, can use throughout the year, for user provides more convenience, also enhance the landscaping effect of product to household simultaneously. Lyu Page 3, tenth paragraph.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burns, in view of Lee, in view of Lyu and further in view of Mohebbi.
Regarding claim 18, this claim incorporates the rejection to claim 17.  Burns further teaches: 
The method as claimed in claim 17 wherein the image of a burning fire is displayed on a lower portion of the display panel Burns: FIG. 1 [As shown in FIG. 1, the flames displayed are on a lower portion of the flame simulation means, which reads on “the first portion of the projection panel is a lower portion”.]
Burns, Lee, and Lyu do not expressly teach that “the image of falling snow is displayed on an upper portion of the display panel”.  However, Mohebbi describes a visual display system. Mohebbi teaches:
…and the image of falling snow is displayed on an upper portion of the display panel. Mohebbi: Paragraph [0015] (“… the full color LEDs may be controlled by the processor to show individual white colored snow flakes moving from the top of the display 118 to the bottom of the display 118 as if snow were falling.”) [The snow flakes moving from the top of the display reads on “the image of falling snow is displayed on an upper portion of the display panel”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Burns, Lee, Lyu, and Mohebbi before them, to include for the displays of Burns and Lyu for the image of falling snow to be displayed on an upper portion of the display panel because the references are in the same field of endeavor as the claimed invention and they are focused on using displays to digitally produce a representation of either flames or snow.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would be possible to provide an improved capability for communicating or displaying information to the user and with improved aesthetics. Mohebbi paragraph [0007].
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
GB2493228A to Burns (“Burns”) describes an electric fire and a climate control system 10 each comprise a housing 14, an element 50 located within the housing and means 44 for causing air from a room 12 in which the electric fire or the climate control system is located to enter the housing, come into contact with the element, and to be reintroduced into the room. For the electric fire, the element is a heating element which comprises a heat exchanger of a reverse cycle air conditioner. For the climate control system, the element comprises a heat exchanger of an air conditioning unit. Preferably, the electric fire or the climate control system further comprises a flame simulation screen 20. The electric fire or the climate control system may include a fireplace, where the fireplace comprises a fire surround 34 having an aperture 32 therein suitable for at least partially receiving an electric or gas fire, the surround having a space behind it for receiving at least a part 44, 50 of an air conditioning unit which delivers a flow of conditioned air into the room via the aperture, where the at least a part of an air conditioning unit is concealed from view by the surround. See Abstract  Burns describes on Page 3, lines 7-11 “A heat exchanger of the air conditioning unit may optionally be incorporated into a heating appliance or supplementary heating appliance such that the heat exchanger serves as an alternative or supplementary source of heat for the heating appliance. Additionally or alternatively, the heat exchanger of the air conditioning unit may serve as an alternative source of cool air for the heating appliance, enabling the heating appliance to operate in a heating mode or a cooling mode.”  Burns describes on Page 2, lines 11-14 “an air conditioning unit can comprise any heat pump adapted for transferring heat from one location to another. In many cases, the air conditioning unit may be a conventional air-to-air, or air-source heat pump. However, a ground-source heat pump o may also be used in addition or alternatively.” Burns also describes on Page 6, lines 8-11 “…the climate control system preferably has a number of sensors and a controlled system built into it to enable that target temperature/humidity to be maintained within pre-set parameters,” and on Page 8, lines 20-25 “…a first temperature sensor 64 located within the inlet portion of the duct 46 for sensing the temperature of the air entering the duct 46, and a second temperature sensor 66 located on top of the housing 14 within the cavity space 40 for sensing the temperature of the air entering the duct 46 from the cavity space 40. The control panel 30 comprises a circuit that compares the target temperature set by the user with the air temperature in the room (using sensor 64)…”
Burns describes on Page 4, lines 6-11“…an air conditioning unit can be operated in two modes, namely a "forward cycle" mode in which it produces cold air at its output heat exchanger, ... Preferably, therefore, the climate control system of the invention is incorporated into a combined forward/reverse cycle air conditioning unit such that it can be used … as a cooler (e.g. in warmer months).” Burns describes on Page 6, lines 8-11 “…the climate control system may comprise a number of adjustable settings such that the user can select a "target" temperature/humidity for the room and the climate control system preferably has a number of sensors and a controlled system built into it to enable that target temperature/humidity to be maintained within pre-set parameters.”) Burns describes on Page 8, lines 23-25 “The control panel 30 comprises a circuit that compares the target temperature set by the user with the air temperature in the room (using sensor 64)…”) Burns describes on Page 9, lines 9-12 “Conversely) in a "cooling" mode, air can optionally be drawn in through grille 28, through the heat exchanger 50 and out through the upper grille 26. The direction of the air flow within the duct 46 will depend on the temperature of the air within the room 12 and the wall cavity 40 relative to the "target" temperature set by the user.” However, the description of Burns would not be combinable with the cited art of record, as it is not teaching preventing operation of the heat pump unit and operate the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  Therefore, the description of Burns would not enable a person of ordinary skill in the art to implement a heating and cooling appliance that prevents operation of the heat pump unit and operates the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  
JP 06272937A to Irie (“Irie”) describes an indoor temperature setter 17 and temperature sensors 23, 15, 16 for measuring the indoor temperature, the return air temperature from the room, and the outside air temperature. See Abstract. And a method for controlling an air conditioner including control devices 10 and 11 that are controlled based on them, in the case where the return air temperature is lower than the indoor set temperature during cooling, and the outside air temperature is higher, and during heating, the indoor setting is performed. When the return air temperature is higher than the temperature and the outside air temperature is lower than the temperature, a fully closed signal is output to the hot and cold water valve, and at the same time, a command to perform total heat exchange between the outside air and the exhaust air is output to the total heat exchanger.”  On Paragraph [0005], Irie provides that the “control method of the air conditioner, … when the outside air temperature is higher than the set temperature in the room, and during the heating operation, the return air temperature is set higher than the set temperature in the room. When the outside temperature is higher than the set temperature in the room … outputs a ventilation command to perform total heat exchange between the outside air and exhaust air to the total heat exchanger,” and a “setting device, a temperature sensor that measures … the outside air temperature…”  However, the description of Irie would not be combinable with the cited art of record, as it is not teaching preventing operation of the heat pump unit and operate the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  Therefore, the description of Irie would not enable a person of ordinary skill in the art to implement a heating and cooling appliance that prevents operation of the heat pump unit and operates the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  
US Patent Publication No. 2002/0166659 A1 to Wagner et al. (“Wagner”) describes “…an operating mode of conditioning equipment (104)…switching the equipment to the heating mode (222) if the room temperature has remained below or equal to a second threshold temperature …” However, the description of Wagner would not be combinable with the cited art of record, as it is not teaching preventing operation of the heat pump unit and operate the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  Therefore, the description of Wagner would not enable a person of ordinary skill in the art to implement a heating and cooling appliance that prevents operation of the heat pump unit and operates the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  
CN 104848336A to Lyu (“Lyu”) describes on Page 5, third full paragraph and FIG. 1 that the “present invention both can be freezed, and can heat again. While refrigeration, automatically can close hot body 80, corresponding blue lamp photopolymerization initiation, there is the simulation of natural scenic places of snowing in imaging screen 20, and refrigeration mechanism 70 produces cold wind, and cold wind exports from air outlet 11; While heating, automatically can close refrigeration mechanism 70, corresponding ruddiness flame starts, and the hot blast that hot body 80 produces exports from air outlet 11.” However, the description of Lyu would not be combinable with the cited art of record, as it is not teaching preventing operation of the heat pump unit and operate the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  Therefore, the description of Lyu would not enable a person of ordinary skill in the art to implement a heating and cooling appliance that prevents operation of the heat pump unit and operates the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 19 and 20 over prior art:
Claim 19
The reasons for allowance of Claim 19 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a heating and cooling appliance comprising: a heat pump unit, a heating element and a display panel, a room temperature sensor, an exterior temperature sensor, and a processor operatively connected to the heat pump unit, the heating element, the room temperature sensor, and the exterior temperature sensor, the processor configured to: (i) receive a first temperature signal from the room temperature sensor corresponding to a sensed room temperature, (ii) receive a second temperature signal from the exterior temperature sensor corresponding to a sensed exterior temperature, (iii) operate the heat pump unit in a cooling mode when the sensed room temperature is above a predetermined room temperature, (iv) operate the heat pump unit in a heating mode when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is above a predetermined exterior temperature, “(v) prevent operation of the heat pump unit and operate the heating element when the sensed room temperature is below the predetermined room temperature and the sensed exterior temperature is below the predetermined exterior temperature,” (vi) cause an image of a burning fire to be displayed on a lower portion of the display panel when the heat pump unit is in a heating mode or when the heating element is activated, and (vii) cause an image of falling snow to be displayed on an upper portion of the display panel when the heat pump unit is in a cooling mode.
As dependent claim 20 depends from an allowable base claim; it is at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-12 and corresponding description.
The prior art made of record includes Burns (GB2493228A); Lyu (CN 104848336A); Lee (US Patent No. 4,055,297 A); Cirino (US Patent Publication No. 2019/0146442 A1); Mohebbi (US Patent Publication No. 2010/0039251 A1); Wagner et al. (US Patent Publication No. 2002/0166659 A1); and Irie et al. (JP 06272937 A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2002/0166659 A1 to Wagner et al. describes a method for maintaining a room temperature in a tolerance band around a setpoint temperature including sensing the room temperature.  If the equipment is in the heating mode of operation, then: switching the equipment to the cooling mode if the room temperature has remained above a first threshold temperature for a first predetermined length of time and the mode-switching time value indicates that a first time period is greater than or equal to a second predetermined length of time, and initiating a cooling algorithm, the cooling algorithm controlling operation of the equipment when in the cooling mode.  If the equipment is in the cooling mode of operation, then: switching the equipment to the heating mode if the room temperature has remained below or equal to a second threshold temperature for the first predetermined length of time and the mode-switching time value indicates that the first time period is greater than or equal to the second predetermined length of time, and initiating a heating algorithm, the heating algorithm controlling operation of the equipment when in the heating mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117